Citation Nr: 1026339	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to service-connected 
disability.  

4.  Entitlement to service connection for degenerative joint 
disease of the legs.  

5.  Entitlement to service connection for degenerative joint 
disease of the hips.  

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  

9.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 
1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a  decision rendered by the  Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 2010, the 
Veteran testified during a videoconference hearing before the 
undersigned.  A transcript of the proceeding is of record.  

Finally, the Board has recharacterized the issue on appeal 
concerning reopening the claim of service connection for a 
nervous disorder.  The Veteran initially filed a claim for a 
nervous disorder.  The United States Court of Appeals for 
Veterans Claims (the Court) indicated that VA unduly limited its 
consideration of claims for service connection for specific 
mental disorders under circumstances in which other diagnosed 
psychiatric disabilities may be present.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  As 
such, and in view of the fact that the Veteran has received 
multiple and varying psychiatric diagnoses, the Board has 
recharacterized the Veteran's claim for service connection for a 
nervous condition and expanded the issue to include any acquired 
psychiatric disability.  However, a psychiatric disability 
manifested by PTSD is not included as an issue on appeal because, 
as is discussed below, the Veteran has expressly withdrawn 
consideration of that claim.  

The issue of service connection for a bilateral ankle disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of the appeal of the issues of entitlement to service 
connection for PTSD, and whether new and material evidence had 
been received to reopen claims for service connection for 
degenerative joint disease of the legs and the hips.  

2.  The Veteran has mild pes planus.  Pes planus results in 
plantar heel and calcaneal spurs but is not shown to result in 
marked deformity, spasms, or callosities.  

3.  In an April 1982 decision, the RO denied a claim for service 
connection for a right knee disability.  The Veteran was advised 
of the April 1982 decision that same month, but did not initiate 
an appeal.  

4.  In a March 1999 decision, the RO denied a claim for service 
connection for a left knee disability and denied reopening a 
claim for service connection for a right knee disability.  The 
Veteran was advised of the March 1999 decision that same month, 
but did not initiate an appeal.  

5.  The evidence received since the March 1999 RO decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for either a right 
or left knee disability or raise a reasonable possibility of 
substantiating the claims.  

6.  In an RO decision issued in September 1963, the RO denied a 
claim for service connection for a nervous condition.  Decisions 
issued in June 1991 and March 1998 continued to deny the claim.  
The Veteran did not initiate an appeal of those decisions.  

7.  The evidence received since the most recent March 1998 
decision that denied service connection for a nervous disorder 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

8.  The Veteran has one service-connected disability with a total 
combined disability rating of 10 percent and does not meet 
schedular thresholds for a TDIU.

9.  The Veteran has a 9th grade education and work experience as 
a mechanic.  He last worked full time in 1980.  

10. The Veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard 
to the issues of service connection for PTSD, and whether new and 
material evidence had been received to reopen claims for service 
connection for degenerative joint disease of the legs and the 
hips have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 5276 
(2009).

3.  The April 1982 RO decision that denied service connection for 
a right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The March 1999 RO decision that denied service connection for 
a left knee disability and denied reopening a claim for service 
connection for a right knee disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for either a right or left knee disability is 
not new and material, and therefore, the claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

6.  The September 1963 RO decision that denied service connection 
for a nervous condition, and the June 1991 and March 1998 that 
continued the denial of that claim are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

7.  Evidence submitted to reopen the claim of entitlement to 
service connection for a nervous condition, now characterized as 
an acquired psychiatric disorder, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

8.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In October and November 2004, and March 2005 letters from the RO 
satisfied these criteria.  In the letter, the RO advised the 
Veteran of the basic criteria for an increased rating and for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claims.  As to the claims for 
a bilateral knee disability and an acquired psychiatric disorder, 
June 2005 and April 2008 letters also described the evidence 
needed to reopen claims based on the submission of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(law requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  A letter dated in March 2006 
satisfied the duty to notify provisions regarding service 
connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO has obtained relevant VA outpatient treatment 
records.  Identified private treatment records from the 
University of South Alabama, U.S.A. Family Practice, and the 
Mobile Infirmary Hospital are of record.  Although the Veteran 
has indicated that he receives Social Security Disability 
compensation, a response from the Social Security Administration 
stated that records associated with that decision were not 
located.  The Veteran has not referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  

As to the claim for an increased rating for pes planus, the 
Veteran underwent VA examinations in June 2005 and September 
2009.  

The report of the June 2005 examination reflects that the 
examiner reviewed a prior 2002 VA examination report, reviewed 
the Veteran's past medical history and recorded his current 
complaints, and conducted an appropriate examination and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Similarly, the report of the September 2009 
VA examination notes no claim file review.  Nevertheless, it also 
reflects consideration of the Veteran's current complaints, and 
includes appropriate examination findings and diagnoses and 
opinions consistent with the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Increased Rating for Pes Planus

During the hearing before the undersigned, the Veteran reported 
that he received no current treatment for the bilateral foot 
disability.  He reported problems with foot pain, swelling, and 
burning.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the 
primary concern and past medical reports do not take precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Factual findings may show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.  

The bilateral foot disability is rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.   Under 
Diagnostic Code 5276 for acquired flatfoot, a 10 percent rating 
is warranted, regardless of whether the condition is unilateral 
or bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral pes planus or a 30 percent rating 
for bilateral pes planus requires a severe condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 percent 
rating for unilateral pes planus or a 50 percent rating for 
bilateral pes planus requires a pronounced condition manifested 
by marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic shoes 
or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).  

The Board has reviewed the evidence of record, but finds, 
however, that the preponderance of the evidence is against the 
claim for an increased disability evaluation.  For example, when 
examined by VA in June 2005, the Veteran reported pain and 
swelling in the feet.  However, on examination, there was no 
objective evidence of pain on manipulation of the feet.  
Additionally, there was only evidence of slight pronation of the 
feet.  There was no evidence of extreme tenderness or foot spasm.  
This evidence does not support the assignment of an evaluation in 
excess of 10 percent.  While an x-ray revealed evidence of 
bilateral calcaneal plantar spurs, such spurring is not shown to 
result in marked deformity or other objective characteristics 
comparable with a higher rating.  

The Board has also reviewed the results of the September 2009 
examination.  While this examination includes the Veteran's 
subjective reports of pain, weakness, and fatigability with 
weight bearing, the objective evidence did not reveal findings 
consistent with a 30 percent or higher evaluation.  The examiner 
described the bilateral pes planus as "mild."  The examiner 
noted that there was normal dorsiflexion and plantar flexion of 
the foot and toes.  There was no pain on palpation or 
manipulation.  His Achilles tendons were in normal alignment with 
weight bearing, without evidence of abnormal callus formation or 
abnormal weight bearing.  These results more closely approximate 
the 10 percent evaluation currently assigned than any higher 
disability rating.  

While the Board has considered the Veteran's reports of pain and 
swelling, objectively the examiner noted no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness or instability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Given these findings, the Board finds that an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 5276.  
In making this determination, the Board has considered whether 
the disability would support a higher evaluation under other 
Diagnostic Codes pertaining to the feet.  However, service 
connection is not in effect for claw feet (pes cavus), weak feet, 
metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion 
of the tarsal or metatarsal bones or residuals of a foot injury 
and the medical evidence does not show such disabilities.  In 
short, the Board has reviewed the rating schedule and finds that 
the Diagnostic Code selected by the RO is most appropriate.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

There is no evidence that the manifestations of the bilateral pes 
planus disabilities are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (if comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule shows 
the schedular rating is adequate to rate the disability, no 
referral for extra-schedular rating should be made).

III.  New and Material Evidence Claims

A.  Bilateral Knee Disabilities 

Review of the record reveals that in an April 1982 decision, the 
RO denied a claim for service connection for a right knee 
disability.  Evidence before the RO included the Veteran's 
service treatment records and the results of a April 1982 VA 
examination.  In denying the claim, the RO noted that the Veteran 
had a history of a motorcycle accident in 1956 that injured his 
right knee.  The RO found that while the Veteran was treated for 
right knee pain during service, the condition pre-existed his 
entry on active duty and was not aggravated by such service.  The 
Veteran was notified of that decision but did not initiate an 
appeal.  As such, the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

Later, in 1999, the Veteran sought to reopen the claim of service 
connection for a right knee disability.  He also claimed service 
connection for a left knee disability.  Evidence before the RO 
included the results of a December 1998 VA examination.  That 
examination included findings of degenerative changes in the 
knees.  No opinion was offered with respect to the severity of 
the pre-service injury or whether the right knee condition was 
aggravated during active service.  Similarly, while a left knee 
condition was diagnosed, no opinion was rendered linking such to 
the Veteran's active service.  The RO declined to reopen the 
claim for a right knee disability.  It denied the claim for 
service connection for a left knee disability on the merits 
finding no evidence of a left knee condition during service.  The 
Veteran was notified of that decision but did not initiate an 
appeal.  As such, the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness). 

Here, one of the unestablished facts necessary to substantiate 
the claim would be evidence that the right knee condition was 
aggravated by service.  In addition, to the extent that the 
Veteran now contends that a current right knee condition is due 
to or aggravated by service-connected pes planus, evidence 
necessary to substantiate the claim would be evidence showing any 
relationship between a right knee and a service-connected 
disability.  With respect to the left knee condition, an 
unestablished fact necessary to substantiate the claim would be 
evidence tending to show the incurrence of a left knee condition 
during service, evidence linking a current left knee condition to 
service, or evidence linking a current left knee condition to a 
service-connected disability.  

Here, evidence received since the last final denial of the claims 
is not new and material.  Among the evidence received are the 
Veteran's private and VA outpatient treatment records, records of 
VA examinations, statements from friends and relatives, and the 
Veteran's hearing testimony.  

A January 2002 VA examination included findings of current 
arthritic-type pain in the knees.  The examiner stated, however, 
that he doubted that the leg complaints were related to the 
service-connected pes planus.  These findings would not serve to 
reopen the previously denied claims.  

The private treatment records from the University of South 
Alabama Hospital, U.S.A. Family Practice, and Mobile Infirmary 
hospital do not include findings related to the knees.  Hence, 
those records are not new and material.  

VA examinations in June 2005 and September 2009 contain findings 
related to the service-connected foot condition but do not 
include findings with respect to the knee conditions.  Hence, 
they too are not new and material.  

VA outpatient treatment records include diagnoses of degenerative 
joint disease but do not show treatment for any knee condition.  
Thus, these records do not relate to the claims.  

Statements from friends and family associated with the record 
note a general decline in the Veteran's health.  They do not 
include, however, specific allegations as to the etiology of any 
current knee condition.  As such, they can not be considered new 
and material to the claims.  

Finally, the Veteran's statements and testimony addressing a 
nexus between a current knee disability and active duty service 
have been considered.  He noted no current treatment for any knee 
condition but stated that he had problems with his knees shortly 
after discharge from military service.  These statements were 
previously considered and are cumulative of evidence of record.  
In addition, where, as here, resolution of the issue turns on a 
medical matter, lay statements, alone, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).]  

For the foregoing reasons, the Board finds that new and material 
evidence to reopen the claims for service connection for either a 
right or left knee disability have not been met, and that the 
appeals must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Acquired Psychiatric Disorder Other Than PTSD

The Veteran contends that he began suffering from an anxiety 
disorder when serving on active duty in Germany in 1962.  He was 
discharged from service in February 1963.  In July 1963, he filed 
a claim seeking service connection for a nervous condition.  The 
RO considered the Veteran's service records and found that he was 
treated in service for numerous complaints but with no organic 
cause found.  He was diagnosed with emotional instability and 
discharged after 1 year and 4 months service because of inaptness 
and lack of adaptability.  A VA Neuropsychiatric Examination in 
August 1963 noted that the Veteran had a history of familial 
problems.  He was diagnosed with immaturity reaction and 
emotional instability.  In denying the claim, the RO found that 
the Veteran's condition was a constitutional or developmental 
abnormality that was not a disability subject to compensation 
under VA regulations.  The Veteran was notified of that decision 
but did not initiate an appeal.  

In October 1990, the Veteran moved to reopen the claim.  The RO 
obtained VA outpatient treatment records which showed current 
treatment for depression and chronic anxiety.  The RO denied 
reopening the claim, finding that the records did not show that a 
nervous condition began during the Veteran's active service.  He 
was advised of that determination in February 1991 but did not 
initiate an appeal.  Rather, he submitted more VA outpatient 
treatment records showing continuing treatment for chronic 
anxiety.  In June 1991, the RO confirmed its previous decision 
and provided the Veteran a notice of his appellate rights.  He 
did not initiate an appeal.  

The Veteran underwent a VA examination in December 1998.  The 
pertinent diagnosis was dysthymic disorder.  Stressors 
contributing to the diagnosis included money, family, and marital 
problems.  In a March 1999 decision, the RO denied the claim, 
finding that a nervous condition was not manifested during 
service and a current psychiatric disability was not related to 
such service.  The Veteran did not initiate an appeal.  

In February 2004, the Veteran initiated the current claim to 
reopen service connection for an acquired psychiatric condition.  
He submitted a copy of a 1962 service record from his then 
Commanding Officer.  In the record, the Veteran is transferred to 
a different company due to unacceptable behavior.  The Commanding 
Officer notes his insubordination toward a non-commissioned 
officer and display of gross prejudice toward fellow soldiers 
solely because of their color.  A November 1964 record from the 
Veteran's private physician states that he should be admitted to 
a VA hospital for an evaluation into his nervous disorder.  
Supplied VA treatment records dated from 2000-2008 show treatment 
for generalized anxiety disorder, and depression linked to stress 
and poverty.  They do not include evidence linking any current 
psychiatric disability to the Veteran's active duty service.  

Private treatment records do not include treatment for any 
psychiatric disorder.  Supplied family and buddy statements 
include general descriptions of the Veteran's current health 
issues but do not discuss current psychiatric functioning or link 
such to military service.  

During the hearing with the undersigned, the Veteran reported 
that he first started noticing psychiatric problems while 
stationed in Germany.  

The Board has reviewed this and other relevant evidence of 
record, but finds that the criteria to reopen the previously 
denied claim have not been met.  Here, the unestablished fact 
necessary to substantiate the claim would be evidence tending to 
show that a current psychiatric disability is related to service 
or that the Veteran had a psychiatric disorder rather than a 
constitutional or developmental abnormality during service.  The 
Board notes, in this respect, congenital or developmental 
abnormalities, such as personality disorders, are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).

The Veteran's details regarding the incurrence of a psychiatric 
disability and continuity since service are essentially the same 
as previously considered and are redundant.  Thus, they are 
neither new nor material.  The Veteran's statements and testimony 
addressing a nexus between a current psychiatric disability and 
active duty service have also been considered.  Additionally, as 
a layperson without medical training and expertise, the Veteran 
is not competent to render an opinion on a medical matter.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Accordingly, where, 
as here, resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).]  

As to the VA outpatient treatment records and VA examination 
results, these records are clearly new in the sense that they 
were not previously before adjudicators.  They also shed light on 
the nature and extent of the current psychiatric disability.  
They do not, however, provide supportive evidence to show that 
the psychiatric disability was incurred during service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of medical nexus, does not constitute new and 
material evidence].  Rather, some of the records provide negative 
evidence against the claim.  For instance, some records relate a 
current psychiatric disability to stress and financial problems.  
Hence, these records are not new and material to require 
reopening the finally denied claim.  

The service personnel records provided were previously of record 
and considered and thus are not new.  In addition, the 1964 
record from Dr. Baker is new but is only a referral for further 
psychiatric evaluation.  It does not include any findings as to 
any then-existing psychiatric disorder or relate such to the 
Veteran's military service.  

For the foregoing reasons, the Board finds that new and material 
evidence to reopen the claims for service connection for acquired 
psychiatric disability other than PTSD have not been met, and 
that the appeal must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

IV.  Entitlement to TDIU

The Veteran contends that he is unable to obtain or maintain 
employment due to both service-connected and non-service-
connected disabilities.  

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities provided 
that, if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16.

The Veteran's sole service-connected disability is bilateral pes 
planus rated as 10 percent disabling.  For the reasons explained 
above, the Veteran is not entitled to increased ratings for 
service-connected pes planus.  As such, the Veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. § 
4.16(a) for consideration of entitlement to a TDIU.  He may, 
however, be entitled to a TDIU based on extra-schedular 
considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet the 
threshold requirements for the assignment of a TDIU but who is 
deemed by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities to be rated totally 
disabled. The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment and all 
other factors having a bearing on employability must be 
considered and the claim submitted to the Director for 
determination.  The RO, in the August 2005 rating decision, 
specifically found that the Veteran did not meet the criteria for 
submission of the claim to the Director.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated that there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 
2317 (1992).  

The Court has held that a veteran's advancing age and nonservice-
connected disabilities may not be considered in the determination 
of whether a veteran is entitled to a TDIU.  For a veteran to 
prevail on a claim based on unemployability, it is necessary that 
the record reflect some factor which places him in a different 
position than other veterans with the same disability rating.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough to prove unemployability.  
Additionally, it is noted that a high rating in and of itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment. Thus, the question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's outpatient treatment records reflect that he has a 
9th grade education and had a varied work history.  He was a 
floor sander for three years, a welder for six months, drove a 
truck for a wrecking yard for a year, a mechanic for 17 years, 
and then was self-employed hauling junk.  See VA Psychiatric 
Examination Report dated in December 1998.  He reports that he 
last worked full time in 1980.  He states that he is on Social 
Security Disability.  A June 2005 response from the Social 
Security Administration indicates that there are no records 
available of the determination.  

Given the evidence as outline above, the Board finds that the 
Veteran is not precluded from securing and following some form of 
substantially gainful employment consistent with his education 
and work experience as a result of his service-connected 
disability.  While the Veteran has disputed the ratings assigned 
for bilateral pes planus, for the reasons explained above the 
Board found that a rating in excess of 10 percent are not 
warranted.  There is nothing in the record to suggest that the 
Veteran cannot secure and follow gainful employment due to his 
service-connected disability other than his own vague assertions.  
In fact, the Veteran's representative acknowledged during the 
hearing that the Veteran did not meet the criteria for TDIU.  He 
asked, however, that the issue remain preserved "in the event 
that some additional disabilities are granted."  The Board does 
not have authority to preserve a claim till some unspecified 
future date.  The Veteran, of course, is free to notify VA should 
his circumstances change and he wishes to file additional claims.  

In summary, the evidence simply does not rise to the level of 
showing that the pes planus disability acting alone restricts his 
ability to perform gainful activity.  Therefore, the Veteran's 
application for a TDIU is denied.  

V.  Issues Withdrawn On Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In April 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.  The Veteran indicated his desire to 
withdraw the issues of service connection for PTSD and whether 
new and material evidence has been received to reopen claims for 
service connection for degenerative joint disease of the legs and 
of the hips.  Following the hearing, he submitted a written 
statement indicating his desire to withdraw these issues.  

Therefore, as the appellant has withdrawn the appeal these 
issues, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issues and they are 
dismissed.




ORDER

The appeal of the claim of entitlement to service connection for 
PTSD is dismissed.

The appeal of the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for degenerative joint disease of the legs is 
dismissed.  

The appeal of the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for degenerative joint disease of the hips is 
dismissed.  

An increased rating in excess of 10 percent for bilateral pes 
planus is denied.  

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for a 
right knee disability is denied.  

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for a 
left knee disability is denied.  

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for an 
acquired psychiatric disorder other than PTSD is denied.  

A total rating based on individual unemployability (TDIU) is 
denied.  


REMAND

The Board finds that additional development is warranted prior to 
the adjudication of the claim for service connection for a 
bilateral ankle disability.  During the hearing before the 
undersigned, the Veteran clarified that he did not injure his 
ankles during service but alleged that his service-connected pes 
planus caused his ankles to give out.  Service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Indeed, the Veteran's service treatment records do not show 
findings of any chronic ankle condition during service.  What is 
unclear, however, is the nature of any current ankle disability 
and the relationship, if any, to the service-connected pes planus 
disability.  Given such, and accepting the Veteran's credible 
testimony describing his current bilateral ankle symptoms, the 
Board finds that an examination is warranted.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, this matter is REMANDED for the following action:

1.	Schedule the Veteran for a VA orthopedic 
examination for purposes of determining 
the current nature, extent and etiology of 
the claimed bilateral ankle disabilities.  
By necessity, the physical examination 
should include clinical findings on the 
current severity of the service-connected 
pes planus disabilities.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  
	
The examiner should offer an opinion as to 
the following:  

a.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any bilateral ankle disability is due 
to service-connected bilateral pes planus 
disabilities?  

b.  Is it is at least as likely as not that 
any bilateral ankle disabilities is/are 
aggravated by service-connected bilateral 
pes planus disabilities?  

If any ankle condition is found to be 
aggravated by a service-connected foot 
disability, the examiner should, to the 
extent possible, describe the baseline 
level of the bilateral ankle condition 
prior to any such aggravation by the 
service-connected disability.

2.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO/AMC should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  

3.  If the benefits sought on appeal remain 
denied, the RO/AMC must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's/AMC's determinations) and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


